March 29, 1917. The opinion of the Court was delivered by
This is an appeal from an order refusing to set aside the service of a summons and complaint upon the appellants. The appellants were served with the summons and complaint while they were on trial for a criminal offense in the Federal Court held at Greenwood, in this State. The defendants are nonresidents of this State, and within the State for the purpose of standing their trials. It is conceded that, if the appellants had been engaged in the trial of a civil case, the service would have been invalid.
The respondents contend that there is a difference between the attendance of a nonresident in a civil case and the attendance of the defendant on a criminal case. The one is voluntary and the other involuntary.
There are two reasons why one in attendance upon the trial of a cause in Court should not be served with process in another case: (1) Voluntary appearance might thereby be prevented; (2) the tendency to distract the attention of parties and witnesses from the cause then being tried. The second only applies here, and Granite Brick Co. v. Titus,95 S.C. 47, 78 S.E. 540, is authority. See, also, Stewart
v. Ramsay, 242 U.S. 128, 37 Sup. Ct. 44, 61 L.Ed. ___. The second reason applies more strongly to criminal than to civil cases. If there is ever a time when a man needs the unimpeded exercise of his every faculty, it is when he *Page 109 
is on trial for crime, and this is true whether he be guilty or not guilty.
The order appealed from is reversed.